The opinion of the Court was delivered by
Willard, A. J.
The plaintiffs are judgment creditors of the defendants. A homestead exemption has been allowed to the defendants, as against their judgment. The question for our consideration is whether the plaintiffs’ demand to have the whole real and personal estate of the defendants applied to the satisfaction of their judgment is of such a nature as to be protected by the clause of the Constitution of the United States, forbidding the passage of laws impairing the obligation of contracts, from the operation of the Constitution and laws of this State, conferring a right of homestead on debtors, in certain cases.
The judgment was recovered in 1871; but that fact is not, in it*472self, decisive of the question. If the judgment was based on a contract or voluntary undertaking of the defendants, then the date of such contract or undertaking must be taken as the test of the applicability to it of the clauses of the Constitution of the United States in question.
The action in which the judgment was recovered against the defendants was brought for a devastavit committed by the defendants as administrators. The obligation on which such action rested originated in the acceptance of the office of administrator, and giving the bond incident to it, which was in 1863, prior to the adoption of the Constitution of 1868.
The consideration that the judgment, ascertaining the fact of a devastavit, was recovered after 1868, is unimportant. Although the liability of the administrators, personally, was not fixed until judgment was recovered, yet the fight on which the j udgment was founded necessarily existed antecedent to its recovery. That right embraced the original obligation assumed by the administrators, as the ground of their duty in that character, and the immediate and direct cause of action, which consisted of some specific breach of that duty. Nor does the fact that the act of administrators that constituted the devastavit occurred after 1868 control the results of the case; for the obligation of the contract necessarily preceded the act of default, and it is the obligation of the contract that is the direct subject of the Constitution in question. To find the date of origin of that obligation, we are compelled to go back to the date of the acceptance of the office and of the official bonds, and that takes us to a time anterior to the Constitution of 1868, and shows that the obligation on which the judgment was founded was in existence at the adoption of the Constitution of 1868, and was a proper subject for the protection afforded by the clause of the Constitution of the United States under consideration.
We have already passed upon the question, whether, under the provisions of our Constitution, a homestead exemption can be allowed as against an obligation incurred prior to that Constitution, and have held, in accordance with the decisions of the Supreme Court of the United States, that such an exemption cannot-be claimed.—Cochran vs. Darcy, ante, p. 125.
The order of the Circuit Court should be reversed.
Moses, C. J., and Wright, A. J.. concurred.